60091: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 60091


Short Caption:SASSER (KEITH) VS. STATEClassification:Criminal Appeal - Other - Direct


Lower Court Case(s):Clark Co. - Eighth Judicial District - C257941Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:02/07/2014How Submitted:On Record And Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantKeith SasserT. Augustas Claus
							(Legal Resource Group)
						


RespondentThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						Jonathan VanBoskerck
							(Clark County District Attorney/Juvenile Division)
						



14-17319: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


01/24/2012Filing FeeAppeal Filing fee waived.  Criminal.


01/24/2012Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.)12-02516




01/25/2012Docketing StatementFiled Docketing Statement.12-02692




02/01/2012TranscriptFiled Notice from Court Reporter. Cheryl Carpenter stating that the requested transcripts were delivered.  Dates of transcripts: 6/20/11; 7/18/11; 9/12/11; 11/21/11; 11/30/11; and 12/7/11.12-03546




02/24/2012TranscriptFiled Notice from Court Reporter. Kiara Schmidt stating that the requested transcripts were delivered.  Dates of transcripts: September 29, 2009 and September 30, 2009.12-06055




02/28/2012TranscriptFiled Notice from Court Reporter. Lara Corcoran stating that the requested transcripts were delivered.  Dates of transcripts: March 23, 2010; March 25, 2010; March 30, 2010, April 6, 2010; July 15, 2010; August 19, 2010; October 14, 2010; January 25, 2011; January 27, 2011; January 28, 2011; January 31, 2011; March 1, 2011; March 22, 2011 and June 14, 2011.12-06356




02/29/2012MotionFiled Motion to Extend Time to File Fast Track Statement.12-06561




03/02/2012Order/ProceduralFiled Order Granting Motion in Part. Appellant: Fast Track Statement and Appendix due: 60 days.12-06803




05/03/2012MotionFiled Motion to Extend Time to File Fast Track Statement.12-13978




05/11/2012Order/ProceduralFiled Order Granting Motion in Part. Appellant: Fast Track Statement and Appendix due: 30 days.12-15149




05/30/2012MotionFiled Motion to Transmit a Copy of the Presentence Investigation Report.12-16993




06/01/2012Order/ProceduralFiled Order Granting Motion. District court: 20 days from the date of this order to forward, in a sealed envelope, a certified copy of the presentence investigation report.12-17247




06/12/2012MotionFiled Motion to Extend Time to File Fast Track Statement.12-18439




06/15/2012Order/ProceduralFiled Order Granting Motion in Part. Appellant: Fast Track Statement and Appendix due: 30 days.12-18806




07/06/2012Notice of Appeal DocumentsFiled Documents from District Court Clerk. Pre-Sentence Investigation Report (SEALED).


07/18/2012MotionFiled Motion to Extend Time to File Fast Track Statement.12-22736




07/27/2012Order/ProceduralFiled Order Denying Motion. Appellant: Fast Track Statement and Appendix due: 10 days.12-23826




07/31/2012Fast Track BriefFiled Fast Track Statement.12-24141




07/31/2012AppendixFiled Appendix to Fast Track Statement.12-24143




08/20/2012Fast Track BriefFiled Fast Track Response.12-26063




09/11/2012Case Status UpdateFast Track Briefing Completed. No Reply Brief Filed.


10/09/2012Order/ProceduralFiled Order Directing Full Briefing. Appellant shall have 30 days to file and serve the opening brief.12-31903




11/15/2012MotionFiled Motion to Extend Time to File Opening Brief.12-36268




11/15/2012Notice/OutgoingIssued Notice Motion Approved.  Opening Brief due: December 26, 2012.12-36270




12/27/2012MotionFiled Motion to Extend Time to File Opening Brief.12-41007




01/02/2013Order/ProceduralFiled Order Granting Motion. Appellant: Opening Brief due: January 15, 2013.13-00042




01/17/2013MotionFiled Motion to Extend Time to File the Opening Brief.13-01983




01/25/2013Order/ProceduralFiled Order Granting Motion. Appellant: Opening Brief and Appendix due: 7 days13-02730




02/06/2013MotionFiled Motion to Extend Time to File Opening Brief.13-03908




02/22/2013Order/ProceduralFiled Order Granting Motion. Appellant: Opening Brief and Appendix due: 5 days.13-05690




02/26/2013BriefFiled Opening Brief.13-05959




03/27/2013BriefFiled Respondent's Answering Brief.13-09089




05/01/2013MotionFiled Motion to Extend Time to File State's Response to Appellant's Opening Brief.13-12790




05/01/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Reply Brief due: May 27, 2013.13-12792




05/30/2013MotionFiled Motion to Extend Time Time Reply to State's Response to Appellant's Opening Brief.13-16020




06/05/2013Order/ProceduralFiled Order Granting Motion. Appellant: Reply brief due: June 7, 2013.13-16410




06/12/2013BriefFiled Reply Brief.13-17214




06/12/2013Case Status UpdateBriefing Completed/To Screening.


02/07/2014Order/ProceduralFiled Order Submitting Appeal for Decision without Oral Argument.14-04109




02/07/2014Case Status UpdateSubmitted for Decision.


05/29/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court EN BANC. Author: Gibbons, C.J. Majority: Gibbons/Pickering/Hardesty/Parraguirre/Douglas/Cherry/Saitta. 130 Nev. Adv. Opn. No. 41. EN BANC14-17319




06/23/2014RemittiturIssued Remittitur.14-20625




06/23/2014Case Status UpdateRemittitur Issued/Case Closed.


07/03/2014RemittiturFiled Remittitur. Received by District Court Clerk on June 26, 2014.14-20625